                                                  Case 2:17-cv-00019-APG-BNW Document 160 Filed 07/16/20 Page 1 of 3



                                    1           PATRICK H. HICKS, ESQ., Bar # 4632
                                                ETHAN D. THOMAS, ESQ., Bar #12874
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:    702.862.8800
                                                Fax No.:      702.862.8811
                                    5           Email: phicks@littler.com
                                                       edthomas@littler.com
                                    6
                                                ESTHER G. LANDER (DC Bar No. 461316)
                                    7           Admitted pro hac vice
                                                AKIN GUMP STRAUSS HAUER & FELD LLP
                                    8           2001 K Street, N.W.
                                                Washington, D.C. 20006
                                    9           Telephone:     202.887-4000
                                                Email: elander@akingump.com
                                10
                                                Attorneys for Defendant
                                11              DESERT PALACE, INC. d/b/a CAESARS PALACE

                                12
                                                                               UNITED STATES DISTRICT COURT
                                13
                                                                                    DISTRICT OF NEVADA
                                14

                                15
                                                WILLIAM J. BERRY, JR., CYNTHIA                     Case No. 2:17-cv-00019-APG-BNW
                                16              FALLS, and SHANE KAUFMANN,

                                17                       Plaintiff(s),                             DEFENDANT DESERT PALACE,
                                                                                                   INC. d/b/a CAESARS PALACE’S
                                18              vs.                                                MOTION TO WITHDRAW SANDRA
                                                                                                   KETNER AS COUNSEL OF RECORD
                                19              DESERT PALACE, INC, d/b/a CAESARS                  IN THIS CASE
                                                PALACE, DOES I through x, et al.
                                20
                                                        Defendant(s).
                                21

                                22
                                                         Defendants DESERT PALACE, INC. d/b/a CAESARS PALACE (“Defendant”), pursuant
                                23
                                                to this Court’s Local Rule of Practice LR IA 11-6, respectfully request that the Court withdraw
                                24
                                                Sandra Ketner, Esq., as counsel in this matter. Ms. Ketner is no longer associated with Littler
                                25
                                                Mendelson, P.C. Accordingly, she should be removed as attorney of record in this matter as well
                                26
                                                as being removed from the CM/ECF service list for this case.
                                27
                                                         In support of this Motion, Defendant relies upon the memorandum of points and authorities
                                28
L I T T L ER ME N DE LS ON, P.C .
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                4813-7989-5747.1 083558.1241
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:17-cv-00019-APG-BNW Document 160 Filed 07/16/20 Page 2 of 3



                                    1           as set forth below.

                                    2                                      MEMORANDUM OF POINTS AND AUTHORITIES

                                    3                    An attorney can only withdraw from a case with leave of court. See LR IA 11-6. In this

                                    4           case, the docket continues to reflect that Sandra Ketner serves as “lead attorney” in this matter. Ms.

                                    5           Ketner ended her association with Littler Mendelson on July 16, 2020. Accordingly, she is no

                                    6           longer associated with this litigation. Defendants have directed undersigned counsel to file this

                                    7           Motion withdrawing Ms. Ketner as their counsel.

                                    8                    Should the Court grant this Motion, Ms. Ketner’s withdrawal will not affect the proceedings.

                                    9           Moreover, Ms. Ketner’s withdrawal from this case will not be relied upon as a basis for delaying

                                10              proceedings. As indicated above, Ms. Ketner will not be affiliated with Littler Mendelson as of July

                                11              16, 2020.

                                12
                                                Dated: July 16, 2020.
                                13
                                                                                              Respectfully submitted,
                                14

                                15

                                16                                                            /s/ Patrick H. Hicks, Esq.
                                                                                              PATRICK H. HICKS, ESQ.
                                17                                                            ETHAN D. THOMAS, ESQ.
                                                                                              Littler Mendelson, P.C.
                                18
                                                                                              Attorneys for Defendant
                                19                                                            DESERT PALACE, INC.
                                                                                              d/b/a CAESARS PALACE
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                                2.
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                4813-7989-5747.1 083558.1241
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:17-cv-00019-APG-BNW Document 160 Filed 07/16/20 Page 3 of 3



                                    1                                                   PROOF OF SERVICE

                                    2                    I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                                    3           within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                                    4           89169. On July 16, 2020, I served the within document(s):

                                    5                  DEFENDANT DESERT PALACE, INC. d/b/a CAESARS PALACE’S MOTION TO
                                                        WITHDRAW SANDRA KETNER AS COUNSEL OF RECORD IN THIS CASE
                                    6
                                                        By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced document
                                    7                    was electronically filed and served upon the parties listed below through the Court’s Case
                                                         Management and Electronic Case Filing (CM/ECF) system:
                                    8
                                                  Kathleen J. England, Esq.
                                    9             GILBERT & ENGLAND LAW FIRM
                                                  610 South Ninth Street
                                10                Las Vegas, NV 89101
                                11
                                                  Jason R. Maier, Esq.
                                12                Danielle J. Barraza, Esq.
                                                  MAIER GUTIERREZ & ASSOCIATES
                                13                8816 Spanish Ridge Avenue
                                                  Las Vegas, NV 89148
                                14
                                                  Attorneys for Plaintiff
                                15

                                16                       I declare under penalty of perjury that the foregoing is true and correct. Executed on July 16,
                                17              2020, at Las Vegas, Nevada.
                                18

                                19

                                20
                                                                                                      /s/Erin J. Melwak
                                21                                                                    Erin J. Melwak

                                22

                                23

                                24              ___________________
                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                                 3.
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                4813-7989-5747.1 083558.1241
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
